The original action was commenced to recover from the bank money had and received, whether wrongfully or not, for the use of Hamilton county; and it is because 'the money is thus diie to the county that the Prosecuting Attorney is authorized to bring the suit as he did. Section 1277, Revised Statutes.
The limitation applicable to the cause of action stated was six years, as provided by Section 4981, Revised Statutes, and not four years, as provided by Section 4982, Revised Statutes. Mount v. Laheman, 21 O. S., 643.
The action having been commenced under favor of Section 1277, Revised Statutes, for the benefit of the county and to recover money due to the county," the state is not a real party in interest, and the plea of the statute of limitations .is available. Hartman v. Hunter, 56 O. S., 175.
Judgment affirmed.